DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,157,097. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar claim elements.

Present claim 1
Claim 1 of 11,157,097
A computer mouse, the mouse comprising: a housing; a communication interface integrated with the housing, wherein the communication interface is configured to enable bidirectional communication between the mouse and a host computer;
 a sensor integrated with the housing, the sensor configured to detect motion of the mouse relative to a surface that the mouse is positioned in proximity to; a scroll wheel integrated with the housing, 
wherein the electromagnet comprises a permanent magnet and a magnetizing device configured to receive varying amounts of electrical energy; 



and one or more processors configured to: receive, from the host computer, data indicative of a number of elements in a list that the user traverses by rotating the scroll wheel; in response to receiving the data, modify the force provided by electromagnet on the scroll wheel based on the number of elements of the list; measure a rotation of the scroll wheel in 
A computer mouse, the mouse comprising: a housing; a communication interface integrated with the housing, wherein the communication interface is configured to enable bidirectional communication between the mouse and a host computer;
 a sensor integrated with the housing, the sensor configured to detect motion of the mouse relative to a surface that the mouse is positioned in proximity to; a scroll wheel integrated with the housing, 



an electromagnet integrated with the housing configured to dynamically alter a force that resists rotation of the scroll wheel by the user; 



and one or more processors configured to: receive, from the host computer, data indicative of: a number of elements in a list that the user traverses by rotating the scroll wheel, and a force profile for the electromagnet to apply to the scroll wheel, wherein the force profile maps a plurality of ratchet steps to one rotation of the scroll wheel; in response to 


Claims 2-4 map to claims 2-4 of patent 11,157,097.

Claim 5
Claim 5 of patent 11,157,097
A computer input peripheral apparatus, the apparatus comprising: 2a housing; 3a communication interface integrated with the housing, wherein the 4communication interface is configured to enable bidirectional communication between the 5apparatus and a host computer;
 6a sensor integrated with the housing, the sensor configured to detect motion of the 7apparatus relative to a surface that the apparatus is positioned in proximity to;
 8a rotatable member integrated with the housing, the rotatable member configured 9to enable a user of the apparatus to rotate the rotatable member to control an aspect of the host 10computer; 11an adjustable force generator configured to dynamically alter a force that resists 12rotation of the rotatable member by the user;
 and 13one or more processors configured to: 14receive, from the host computer, data indicative of a number of elements 15in a list that the user traverses by rotating the rotatable member; and 16in response to receiving the data, modify the force provided by the 17adjustable force generator to the rotatable member based on the number of elements of the list.
A computer input peripheral apparatus, the apparatus comprising: a housing; a communication interface integrated with the housing, wherein the communication interface is configured to enable bidirectional communication between the apparatus and a host computer;
 a sensor integrated with the housing, the sensor configured to detect motion of the apparatus relative to a surface that the apparatus is positioned in proximity to;
 a rotatable member integrated with the housing, the rotatable member configured to enable a user of the apparatus to rotate the rotatable member to control an aspect of the host computer; an adjustable force generator configured to dynamically alter a force that resists rotation of the rotatable member by the user;
 and one or more processors configured to: receive, from the host computer, data indicative of a number of elements in a list that the user traverses by rotating the rotatable member; and in response to receiving the data, modify the force provided by the adjustable force generator to the rotatable member based on the number of elements of the list, wherein modifying the force changes a number of ratchet steps based on an increased number of items on the list.


Claims 6-16 map to claims 6-16 of patent 11,157,097.

Claim 17
Claim 17 of patent 11,157,097
A method for using a computer input peripheral device comprising: 2receiving, from a host computer, a list comprising a number of elements; ascertaining the number of elements on the list; 
measuring a rotation of a rotatable member in relation to an adjustable force generator of an input peripheral device electronically coupled with the host computer, wherein the rotatable member is configured to be rotated by a user to control an aspect of the host computer; 
modifying a force of the adjustable force generator on the rotatable member based on the number of elements of the list; and transmitting to the host computer an indication of traversal of the list based on measuring the rotation of the rotatable member.
A method for using a computer input peripheral device comprising: receiving, from a host computer, a list comprising a number of elements; ascertaining the number of elements on the list; 
measuring a rotation of a rotatable member in relation to an adjustable force generator of an input peripheral device electronically coupled with the host computer, wherein the rotatable member is configured to be rotated by a user to control an aspect of the host computer; 
modifying a force of the adjustable force generator on the rotatable member based on the number of elements of the list, wherein modifying the force changes a number of ratchet steps based on a reduced number of items on the list; and transmitting to the host computer an indication of traversal of the list based on measuring the rotation of the rotatable member.


Claims 18-20 map to claims 18-20 of patent 11,157,097.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/               Primary Examiner, Art Unit 2625